Title: Josiah Meigs to Thomas Jefferson, 12 October 1818
From: Meigs, Josiah
To: Jefferson, Thomas


          
            Sir,
            Washington City Oct. 12. 1818.
          
          I have the honour to present, with this, two Copies of Abstracts of Calculations to ascertain the Longitude of the Capitol.—and I take the liberty to express a wish that further efforts may be made to effect this object—
          A private Citizen, of the illustrious character of Mr Jefferson, can give to every useful object an impulse which multitudes could not effect.
          
            With Esteem—Respect—and Affection. I am Yours
            Josiah Meigs
          
        